Exhibit 10.1

Execution Copy

SPECTRA ENERGY MIDSTREAM HOLDCO MANAGEMENT PARTNERSHIP

and

SPECTRA ENERGY INCOME FUND

and

SPECTRA ENERGY COMMERCIAL TRUST

 

 

SUPPORT AGREEMENT

As of March 4, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - INTERPRETATION

   1    1.01    Definitions    1    1.02    Singular, Plural, etc.    7    1.03
   Deemed Currency    7    1.04    Headings, etc.    7    1.05    Date for any
Action    7    1.06    Governing Law    7    1.07    Incorporation of Schedules
   7

ARTICLE 2 - TRANSACTIONS, ETC.

   8    2.01    Transaction    8    2.02    Location and Time of Closing    8   
2.03    Meeting    8

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

   10    3.01    Representations and Warranties of the Parties    10    3.02   
Representations and Warranties of SEMHMP    10    3.03    Representations and
Warranties of the Fund Parties    10

ARTICLE 4 - CONDITIONS

   11    4.01    Conditions for the Benefit of SEMHMP    11    4.02   
Conditions for the Benefit of the Fund Parties    11

ARTICLE 5 - COVENANTS OF THE FUND PARTIES

   12    5.01    No Solicitation    12    5.02    Expense Reimbursement by the
Fund Parties    13    5.03    Cooperation, etc.    14    5.04    Redemption   
14    5.05    Alternative Structure    14    5.06    Unitholder Distributions   
15

ARTICLE 6 - COVENANTS OF SEMHMP

   15    6.01    Trustees’, Directors’ and Officers’ Indemnities and Insurance
   15

ARTICLE 7 - MUTUAL COVENANTS

   15    7.01    Notice Provisions    15    7.02    Additional Agreements and
Filings    16    7.03    Competition Act/Investment Canada Act/Canada
Transportation Act    16    7.04    Publicity    17

ARTICLE 8 - TERMINATION, AMENDMENT AND WAIVER

   18    8.01    Termination    18    8.02    Effect of Termination    18   
8.03    Amendment    19    8.04    Waiver    19

ARTICLE 9 - GENERAL PROVISIONS

   19    9.01    Notices    19    9.02    Miscellaneous    20    9.03    No
Personal Liability of Trustees, etc.    21    9.04    Assignment    21    9.05
   Expenses    21    9.06    Survival    22

 



--------------------------------------------------------------------------------

   9.07    Severability    22    9.08    Third Party Beneficiaries    22    9.09
   Counterparts    22    9.10    Constructions    22    9.11    Actions by the
Fund    22

SCHEDULE A

   A-1

SCHEDULE B

   B-1

SCHEDULE C

   C-1

 

- ii -



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

THIS AGREEMENT is entered into as of the 4th day of March, 2008 among SPECTRA
ENERGY MIDSTREAM HOLDCO MANAGEMENT PARTNERSHIP (“SEMHMP”), a general partnership
established under the laws of the Province of Alberta, the partners of which are
Westcoast Energy Inc. (“WEI”) and Spectra Energy Holdings Co., a direct
wholly-owned subsidiary of WEI, SPECTRA ENERGY INCOME FUND (the “Fund”), a trust
established under the laws of the Province of Alberta, and SPECTRA ENERGY
COMMERCIAL TRUST (the “Trust”), a trust established under the laws of the
Province of Alberta.

R E C I T A L S:

WHEREAS SEMHMP, the Fund and the Trust wish to complete the transaction
described in Schedule A (the “Transaction”); and

WHEREAS each of the Sponsor Trustees (as defined in the Trust Indenture (as
hereinafter defined)) declared his or her conflict of interest in respect of the
Transaction and did not participate in any deliberations of the board of
trustees of the Trust (the trustees of the Trust other than the Sponsor Trustees
being collectively referred to as the “Board of Trustees”) nor vote on any
resolution (other than resolutions relating to the establishment of the
Independent Committee (as hereinafter defined)) relating to the Transaction; and

WHEREAS the Board of Trustees has determined, upon a recommendation of the
Independent Committee (as hereinafter defined), which consulted with its
financial advisors and outside legal counsel, that the Transaction is fair to
the Unitholders other than WEI and its Affiliates, that it is in the best
interests of the Fund and the Unitholders other than WEI and its Affiliates to
enter into this Agreement and, further, the Board of Trustees has resolved to
recommend that the Unitholders vote in favour of the Special Resolution (as
hereinafter defined) at the Meeting (as hereinafter defined), all on the terms
and conditions contained herein; and

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each Party, the Parties hereby covenant and agree as follows:

ARTICLE 1 - INTERPRETATION

 

1.01 Definitions

In addition to terms defined elsewhere in this Agreement, the following
capitalized terms have the meanings set forth below unless there is something in
the subject matter or context inconsistent therewith:

“Acquisition Proposal” means any proposal or offer from any Person other than
SEMHMP or an Affiliate thereof (whether or not in writing and whether or not
delivered to the Fund Parties or any Fund Subsidiary or the Unitholders
generally) relating to any recapitalization, merger, amalgamation, acquisition
or other business combination involving the Fund Parties or any Fund



--------------------------------------------------------------------------------

Subsidiary or any proposal or offer from any Person to acquire in any manner,
directly or indirectly, an equity interest in any voting securities of, or a
substantial portion of the assets of, any of the Fund Parties or Fund
Subsidiaries, including any public announcement of an intention to do any of the
foregoing, from any Person other than SEMHMP or an Affiliate thereof other than
the transactions contemplated by this Agreement.

“Affiliate” has the meaning ascribed to that term in the Securities Act
(Alberta), provided that notwithstanding that meaning (and any definition of
control contained therein), for the purpose of this Agreement, none of Spectra
Energy Corp and any person directly or indirectly controlled by Spectra Energy
Corp (other than the Fund Parties and the Fund Subsidiaries) (the “Spectra
Entities”), shall be considered or construed to be an “Affiliate” of the Fund
Parties and the Fund Subsidiaries (the “SEIF Entities”), notwithstanding (a) the
holding by any Spectra Entity of any securities carry voting rights in a SEIF
Entity, irrespective of the number held, or (b) the right of any Spectra Entity
to appoint, elect, or nominate for election, individuals to the board of
directors or trustees, or a body or board performing a similar function to a
board of directors or trustees, of any SEIF Entity.

“Agreement”, “this Agreement”, “herein”, “hereto”, and “hereof” and similar
expressions refer to this Support Agreement, including the Schedules hereto, as
the same may be amended or supplemented from time to time, and not any
particular provision hereof.

“Board of Trustees” has the meaning set forth in the recitals to this Agreement.

“Business” means the business of the Fund and the Trust carried on directly or
indirectly by the Fund Subsidiaries as of the date hereof consisting primarily
of the business of, and the direct and indirect ownership, management, operation
and lease of assets and property in connection with, gathering, processing,
transporting, extracting, buying, storing or selling petroleum, natural gas,
natural gas liquids or other related products or other forms of energy and
related businesses, as well as engaging in all activities ancillary or
incidental to any of the foregoing.

“Business Day” means any day except a Saturday, Sunday or statutory holiday in
Calgary, Alberta.

“Circular” means the notice of the Meeting and the accompanying information
circular, as amended or supplemented from time to time, to be sent to the
Unitholders and the holders of Exchangeable LP Units in connection with the
Meeting.

“Closing” means the completion of the Transaction pursuant to the terms of this
Agreement.

“Closing Time” means 10:00 am. (Calgary time) on the Transaction Closing Date,
unless the Parties mutually agree on another time.

“Competition Act” means the Competition Act (Canada), as amended.

“Competition Commissioner” means the Commissioner of Competition appointed
pursuant to the Competition Act.

 

- 2 -



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the confidentiality agreement dated January 4,
2008 between Spectra Energy Corp and the Fund.

“Consents” means all consents, assignments, waivers, approvals or authorizations
of, permits, or declarations, filings or notices to, or other approvals of
(including the lapse, without objection, of a prescribed time under a statute or
regulation that states that a transaction may be implemented if a prescribed
time lapses following the giving of notice without an objection being made)
Governmental Authorities or other third parties necessary for the consummation
of the Transaction.

“Contract” means any contract, agreement, commitment, undertaking, licence,
lease, note, bond, mortgage, indenture, loan or deed of trust, whether or not in
writing.

“Exchangeable LP Units” means the exchangeable units issued by the Partnership,
which units are exchangeable for Units.

“Fund” has the meaning set forth in the preamble to this Agreement.

“Fund Parties” means collectively, the Fund and the Trust.

“Fund Subsidiaries” means the Trust, the Partnership, Spectra Energy Facilities
Holdings Partnership, Spectra Energy Midstream Corporation, Spectra Energy
Midstream Partner Corporation, Spectra Energy Midstream Canada Partner
Corporation, Spectra Energy Midstream, Spectra Energy Midstream Canada LP and
PESH Facilities Holdings Partnership, and “Fund Subsidiary” means any one of
them.

“Fund Trust Indenture” means the amended and restated declaration of trust in
respect of the Fund dated as of December 20, 2005 as the same may be amended and
restated from time to time.

“General Partner” means Spectra Energy Facilities Inc., a corporation existing
under the laws of Canada.

“Governmental Authority” means (i) any international, multinational, national,
federal, provincial state, municipal, local or other government, (ii) any
subdivision, department, court, commission, ministry, office, board, bureau,
agency, arbitrator, tribunal or authority of any government, or (iii) any
quasi-governmental or private body exercising any regulatory, rule-making,
expropriation, taxing or other governmental or quasi-governmental authority,
including any stock exchange or other entity.

“including” means including without limitation, and “include” and “includes”
have a corresponding meaning.

“Independent Committee” means the special committee of independent trustees of
the board of trustees of the Trust formed by that board of trustees to review
the Transaction.

“Independent Report” means the report of RBC Dominion Securities Inc., to be
dated as of the date hereof, that will include the independent valuation of the
Units by RBC Dominion

 

- 3 -



--------------------------------------------------------------------------------

Securities Inc. as contemplated by MI 61-101 and the opinion of RBC Dominion
Securities Inc. stating that, subject to the assumptions and qualifications set
out therein, as of the date hereof, the consideration to be received by the
Unitholders other than WEI and its Affiliates under the Transaction is fair,
from a financial point of view, to the Unitholders other than WEI and its
Affiliates.

“Investment Canada Act” means the Investment Canada Act (Canada), as amended.

“Laws” means all applicable laws, statutes, by-laws, rules, regulations,
ordinances, Orders, codes, certificates, permits, grants, policies, notices and
directions and judicial, arbitral, administrative, ministerial or departmental
judgments, awards, legal doctrines, writs, injunctions, authorizations or other
requirements of or agreement with any Governmental Authority, court or other
authority having jurisdiction over the applicable Party or property (including
common law or the interpretation thereof).

“Manager” means Spectra Energy Facilities Management LP, a limited partnership
formed under the laws of the Province of Alberta.

“Material Adverse Change” means any change, effect, event, occurrence or state
of facts that when taken together with all other changes, effects, events,
occurrences, or state of facts, is, or would reasonably be expected to be,
individually or in the aggregate, material and adverse to (x) the ability of the
Fund Parties to perform their obligations under this Agreement or (y) the
Business, affairs, taxation, capital, assets, properties, liabilities (including
contingent liabilities), obligations (whether absolute, accrued, conditional or
otherwise), results of operations or condition (financial or otherwise) of the
Fund Parties and the Fund Subsidiaries, taken as a whole, other than (a) any
such change, effect, event, occurrence or state of facts resulting from (i) the
announcement of the execution of this Agreement or the transactions contemplated
hereby, (ii) actions and omissions of the Fund Parties or the Fund Subsidiaries
taken with the prior written consent of SEMHMP or as expressly required or
permitted by the terms of this Agreement, (iii) any actions taken by SEMHMP, or
(iv) changes in the US or Canadian economies or securities, debt or currency
markets (including monetary conditions) in general, or general changes in the
industries in which the Fund Parties and the Fund Subsidiaries operate, unless
the effects of such changes are disproportionately adverse to the Fund Parties
or the Fund Subsidiaries in comparison to the effect thereof on other entities
operating in the industries in which the Fund Parties and the Fund Subsidiaries
operate, (v) any change in laws, rules or regulations or interpretations thereof
by courts or Governmental Authorities, unless the effects of such changes are
disproportionately adverse to the Fund Parties or the Fund Subsidiaries in
comparison to the effect thereof on other entities operating in the industries
in which the Fund Parties and the Fund Subsidiaries operate, (vi) any outbreak
of major hostilities or any act of terrorism, or (vii) any change in the trading
volume or market price of the Units; or (b) any such change, effect, event,
development, occurrence or state of facts initiated by or at the direction of
WEI or its Affiliates, or arising as a result of the negligence or misconduct of
WEI or its Affiliates or the failure by WEI or its Affiliates to take any action
that is required to take pursuant to any agreement between WEI or its
Affiliates, on the one hand, and the Fund, the Trust and the Partnership, on the
other hand, including, without limitation, the Administration and Governance
Agreement dated as of December 19, 2005 and the Management Agreement dated as of
December 19, 2005.

 

- 4 -



--------------------------------------------------------------------------------

“Material Fact” has the meaning ascribed to that term in the Securities Act
(Alberta), as at the date hereof.

“Meeting” means the special meeting of the Unitholders and the holders of
Special Voting Units, including any adjournment or postponement thereof pursuant
to Section 2.03(1)(b) or approved by SEMHMP, to be called and held to consider
the Transaction.

“MI 61-101” means Multilateral Instrument 61-101 – Protection of Minority
Security Holders in Special Transactions of the Securities Authorities.

“Misrepresentation” has the meaning ascribed to that term in the Securities Act
(Alberta), as at the date hereof, and for greater certainty a document shall be
considered to contain a Misrepresentation if it omits a necessary or required
Material Fact.

“Order” means any judgment, injunction, award, decision, decree, ruling,
verdict, writ or order of any nature of any Governmental Authority.

“Parties” means collectively, SEMHMP and the Fund Parties, and “Party” means any
one of them.

“Partnership” means Spectra Energy Facilities LP, a limited partnership formed
under the laws of the Province of Alberta.

“Person” means any individual, sole proprietorship, partnership, limited
partnership, firm, entity, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, corporation, limited liability company,
unlimited liability company, Governmental Authority, and a natural person in
such person’s capacity as trustee, executor, administrator or other legal
representative.

“Required Approvals” mean those required approvals and required authorizations
and similar matters set forth in Schedule B.

“Securities Authorities” means the securities commissions or similar regulatory
authorities in each of the provinces and territories of Canada and the TSX, as
applicable.

“Securities Laws” means all applicable Canadian provincial and territorial
securities laws, including the requirements of the TSX and the rules and
regulations promulgated thereunder, all as now in force and as may be amended
from time to time.

“Securityholders’ Approval” means:

 

  (a) a resolution passed by the affirmative vote of Unitholders and holders of
the Special Voting Units holding not less than 66 2/3% of the total number of
votes represented by the Units and Special Voting Units represented at the
Meeting and voted on such resolution; and

 

  (b) a resolution passed by the affirmative vote of Unitholders in accordance
with minority approval requirements under MI 61-101;

in each case, passed at the Meeting.

 

- 5 -



--------------------------------------------------------------------------------

“SEMHMP” has the meaning set forth in the preamble to this Agreement.

“Special Resolution” means the special resolutions of the Unitholders approving
the Transaction as set forth in Schedule C.

“Special Voting Units” means the issued and outstanding beneficial interests in
the capital of the Fund designated as “special voting units”, which accompany
the Exchangeable LP Units and which represent one vote for each Special Voting
Unit.

“Subsidiary” has the meaning ascribed to that term in the Securities Act
(Alberta).

“Superior Proposal” means any bona fide unsolicited written Acquisition Proposal
(i) which, in the opinion of the Board of Trustees, acting reasonably, and in
good faith and after receiving the advice of its financial advisors and its
outside legal counsel, constitutes a commercially feasible transaction taking
into account all legal, financial, regulatory and other aspects of such
Acquisition Proposal and the party making the Acquisition Proposal; (ii) which
is not subject to any financing condition and for which adequate financial
arrangements have been made to ensure that the required funds or other
consideration will be available to effect payment in full for the Units or
otherwise complete such transaction; (iii) which is not subject to any due
diligence and/or access condition; (iv) which did not result from a breach of
Section 5.01 of this Agreement; (v) which could be carried out or completed
without undue delay and within a time frame that is reasonable in the
circumstances; (vi) which, if consummated, would result in the Unitholders
receiving greater consideration per Unit than contemplated by the Transaction;
and (vii) in respect of which the Board of Trustees determines in good faith
(after receipt of advice from its financial advisors and its outside legal
counsel) that failure to accept, approve or recommend such Acquisition Proposal
would be inconsistent with the fiduciary duties of the Board of Trustees.

“Tax Act” means the Income Tax Act (Canada), as amended.

“Transaction” has the meaning set forth in the recitals and as further set forth
in Schedule A.

“Transaction Closing Date” means the later of (i) May 1, 2008 and (ii) the date
which is not more than 3 Business Days following the date on which the last of
the conditions in Article 4 (other than those which are to be satisfied at the
Closing or on the Transaction Closing Date and, for the purposes of
Section 8.01, other than those that have not been satisfied as a result of a
breach by the non-terminating Party) has or have been satisfied or waived by the
Party in whose favour such condition exists, or such other date on which the
Parties mutually agree.

“Trust” has the meaning set forth in the preamble to this Agreement.

“Trust Indenture” means the declaration of trust in respect of the Trust dated
as of December 5, 2005, as the same may be amended and restated from time to
time.

“Trustee” means the trustee of the Fund appointed and currently acting in such
capacity pursuant to the Fund Trust Indenture.

 

- 6 -



--------------------------------------------------------------------------------

“TSX” means the Toronto Stock Exchange.

“Units” means the issued and outstanding beneficial interests in the capital of
the Fund designated as “units”.

“Unitholders” means the registered or beneficial holders of the issued and
outstanding Units.

“WEI” has the meaning set forth in the preamble to this Agreement.

 

1.02 Singular, Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.

 

1.03 Deemed Currency

Unless otherwise expressly stated, all references to currency herein shall be
deemed to be references to Canadian currency.

 

1.04 Headings, etc.

The division of this Agreement into Articles, Sections and Schedules, the
provision of a table of contents hereto and the insertion of the recitals and
headings, are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement and, unless otherwise stated,
all references in this Agreement or Schedules to Articles, Sections and
Schedules (or provisions thereof) refer to Articles, Sections and Schedules (or
provisions thereof) of and to this Agreement or of the Schedules (or provisions
thereof) in which such reference is made, as applicable.

 

1.05 Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.06 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Alberta and the laws of Canada applicable
therein, and shall be construed and treated in all respects as an Alberta
contract. Each of the Parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the courts of the Province of Alberta in respect of all matters
arising under and in relation to this Agreement and the Transaction.

 

1.07 Incorporation of Schedules

The Schedules attached hereto and described below shall, for all purposes
hereof, form an integral part of this Agreement.

 

Schedule A

   Transaction

Schedule B

   Required Approvals

Schedule C

   Special Resolution

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 2 - TRANSACTIONS, ETC.

 

2.01 Transaction

Subject to the terms and conditions of this Agreement, on the Transaction
Closing Date (or otherwise as noted therein) each of the Parties agrees to
complete, to the extent applicable to it, (and, as applicable, each will cause
their applicable Subsidiaries to so complete) the Transaction set forth in
Schedule A for the consideration, as applicable, specified therein.

 

2.02 Location and Time of Closing

The Closing shall take place at the Closing Time on the Transaction Closing
Date. The Closing shall occur at the Calgary office of McCarthy Tétrault LLP or
such other location as the Parties may mutually agree.

 

2.03 Meeting

(1) Each of the Fund Parties covenants in favour of SEMHMP that the Fund Parties
shall:

 

  (a) establish one or more record dates (as approved by SEMHMP, acting
reasonably) for, duly call, give notice of, convene and hold the Meeting as soon
as practicable after the date hereof, but, in any case, the date set for the
Meeting shall not be earlier than April 15, 2008 and shall not be later than
May 15, 2008, for the purpose of considering the Special Resolution, and with
the consent of SEMHMP, acting reasonably, for any other proper purpose as may be
set out in the notice for such meeting, and do all such acts and things
necessary to comply with the applicable Laws, including National Instrument
54-101 “Communications with Beneficial Owners of Securities of a Reporting
Issuer”. For greater certainty, the foregoing shall include, but shall not be
limited to, causing the Circular and other documentation required in connection
with the Meeting to be promptly sent to each Unitholder and holder of Special
Voting Units (as well as beneficial holders of Units and Special Voting Units)
and filed as required by applicable Laws;

 

  (b) except as required for quorum purposes pursuant to Section 10.4 of the
Fund Trust Indenture or as required by Laws, not cause or propose the
adjournment, postponement or cancellation of the Meeting for a period exceeding
ten Business Days without SEMHMP’s prior written consent, not to be unreasonably
withheld. Without limiting the generality of the foregoing, the obligations of
the Fund and the Trust pursuant to this Section 2.03(1)(b) shall not be affected
by: (A) the commencement, public proposal, public disclosure or communication of
any Acquisition Proposal; or (B) the withdrawal, modification, qualification or
change of the Board of Trustees’ (or any committee thereof) approval or
recommendation to the Unitholders;

 

- 8 -



--------------------------------------------------------------------------------

  (c) use reasonable efforts to solicit proxies from the Unitholders in favour
of the Special Resolution, including, using the services of dealers and/or proxy
solicitation services the costs of which shall be the responsibility of SEMHMP;
and

 

  (d) prepare the Circular in compliance in all material respects with all
applicable Laws, and, without limiting the generality of the foregoing, the
Circular shall not contain any Misrepresentation (other than with respect to any
information relating to and provided by SEMHMP in writing for the purpose of
inclusion in the Circular) and shall provide Unitholders with information in
sufficient detail to permit them to form a reasoned judgement concerning the
matters to be placed before them at the Meeting and shall, for greater
certainty, include a copy of the Independent Report.

(2) SEMHMP shall be entitled to review and comment on drafts of the Circular
(including the final draft prior to completion) and all other documentation
contemplated by this Section 2.03 (including the form of proxy) and the Fund
Parties will reasonably consider all of the comments of SEMHMP, provided that
all information relating to SEMHMP included in the Circular shall be in form and
content satisfactory to SEMHMP, acting reasonably. The Fund and the Trust agree
to permit SEMHMP to include a brief summary in the Circular stating why SEMHMP
believes that the consideration, as specified in the Transaction, is appropriate
and representative of fair value.

(3) SEMHMP will furnish to the Fund Parties all such information concerning
SEMHMP as may be reasonably required under Law to be included in the Circular,
and SEMHMP covenants that no such information furnished in writing by it for
this purpose will contain any Misrepresentation.

(4) The Fund Parties and SEMHMP shall each promptly notify the other if at any
time before the Closing Time it becomes aware (in the case of SEMHMP only with
respect to any information furnished by SEMHMP) that the Circular contains a
Misrepresentation, or that otherwise requires an amendment or supplement to the
Circular, and the Parties shall co-operate in the preparation of any amendment
or supplement to the Circular, as required, and the Fund Parties shall promptly
mail, or cause to be promptly mailed any amendment or supplement to the Circular
to Unitholders and to holders of Exchangeable LP Units and shall file same with
the Securities Authorities and as otherwise required by applicable Laws.

(5) Subject to the terms and conditions hereof, the Trust shall vote all
securities of the Partnership and General Partner it controls in favour of any
resolutions required to be passed by the holders of securities of the
Partnership and General Partner or any of them in order for the Transaction to
be properly approved, and not dissent therefrom.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

3.01 Representations and Warranties of the Parties

Each Party hereby represents and warrants to and in favour of each other Party
as follows and acknowledges that each other Party is relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement:

(1) It has been duly formed under applicable Law, is validly existing and has
the requisite power and authority to own its properties and assets and conduct
its business, as applicable, as currently owned and conducted.

(2) It has the requisite power and authority to execute, deliver and to enter
into this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by it and the consummation by it of
the Transaction have been duly authorized by its board of directors (or
equivalent, as the case may be). This Agreement has been duly executed and
delivered by it and constitutes a valid and binding obligation of it enforceable
against it in accordance with its terms except to the extent that enforceability
of obligations and the availability of certain remedies hereunder are limited by
general principles of equity or by bankruptcy, insolvency, fraudulent transfer
or other Laws relating to or affecting creditors’ rights generally.

 

3.02 Representations and Warranties of SEMHMP

SEMHMP hereby represents and warrants to and in favour of the Fund Parties, and
acknowledge that each of the Fund Parties is relying upon such representation
and warranty in connection with the matters contemplated by this Agreement, that
it now has and will have at the Closing Time sufficient funds or adequate
arrangements for financing in place to complete the Transaction.

 

3.03 Representations and Warranties of the Fund Parties

The Fund Parties hereby represent, warrant and covenant to and in favour of
SEMHMP as follows, and acknowledge that SEMHMP is relying upon such
representations, warranties and covenants in connection with the matters
contemplated by this Agreement:

(1) The Independent Committee has received a verbal summary of the Independent
Report including the formal valuation of Units prepared by RBC Dominion
Securities Inc. as required pursuant to MI 61-101 and the opinion of RBC
Dominion Securities Inc., to the effect that, based upon and subject to the
assumptions and qualifications set out therein, as at the date hereof, the
consideration to be received by Unitholders other than WEI and its Affiliates
under the Transaction is fair, from a financial point of view, to such
Unitholders, and such opinion has not been withdrawn or modified at the date of
this Agreement. The Fund Parties covenant to deliver to SEMHMP the final written
version of the Independent Report (including the same valuation range for the
Units as contained in the draft Independent Report) as soon as practicable after
the date hereof and in any event by no later than March 11, 2008.

 

- 10 -



--------------------------------------------------------------------------------

(2) The Board of Trustees has determined that as of the date hereof the
Transaction is fair to the Unitholders other than WEI and its Affiliates and is
in the best interests of the Fund and the Unitholders other than WEI and its
Affiliates and to enter into this Agreement.

(3) The Board of Trustees has unanimously passed a resolution to recommend, as
of the date hereof, that Unitholders vote in favour of the Special Resolution
approving the Transaction at the Meeting.

ARTICLE 4 - CONDITIONS

 

4.01 Conditions for the Benefit of SEMHMP

The obligation of SEMHMP to complete the Transaction is subject to the
satisfaction of, or compliance with, at or prior to the Closing Time, each of
the following conditions (each of which is acknowledged to be for the exclusive
benefit of SEMHMP):

(1) The representations and warranties of the Fund Parties shall be true and
correct as of the date of this Agreement and as of the Closing Time as if made
at and as of such date; the covenants contained in this Agreement to be
performed by the Fund Parties at or prior to the Closing Time shall have been
performed in all material respects; and SEMHMP shall have received a certificate
confirming all of the foregoing, signed for and on behalf of the Fund Parties by
senior authorized officers of the Manager in its capacity as administrator of
the Fund and Manager of the Trust.

(2) The Required Approvals identified in Schedule B shall have been obtained in
each case on terms and conditions satisfactory to SEMHMP, acting reasonably.

(3) No prohibition at law shall exist (including but not limited to a cease
trade order, injunction or other prohibition at law or under applicable
legislation) which shall restrain, enjoin or otherwise prevent the Transaction
or make the consummation of the Transaction illegal.

(4) No Laws shall have been enacted, introduced, proposed or tabled which have
the effect of prohibiting or enjoining the Transaction or making consummation of
the Transaction illegal. There shall not be any Law enacted, introduced,
proposed or tabled relating to income or other taxes that would materially
adversely affect any of SEMHMP, the Fund Parties, the Fund Subsidiaries or their
respective Affiliates, successors or assigns, if the Transaction was completed.

(5) No Material Adverse Change shall have been suffered between the date of this
Agreement and the Transaction Closing Date.

(6) The Securityholders’ Approval shall have been obtained at the Meeting.

 

4.02 Conditions for the Benefit of the Fund Parties

The obligation of the Fund Parties to complete the Transaction is subject to the
satisfaction of, or compliance with, at or prior to the Closing Time, each of
the following conditions (each of which is acknowledged to be for the exclusive
benefit of each of the Fund Parties):

(1) The representations and warranties of SEMHMP shall be true and correct as of
the date of this Agreement and as of the Closing Time in all material respects
as if made at and as of such date; the covenants contained in this Agreement to
be performed by SEMHMP at or prior to the Closing Time shall have been performed
in all material respects; and the Fund Parties shall have received a certificate
confirming all of the foregoing, signed for and on behalf of the Fund Parties by
senior authorized officers of each of the Fund Parties.

 

- 11 -



--------------------------------------------------------------------------------

(2) The Required Approvals identified in Schedule B, shall have been obtained.

(3) No prohibition at law shall exist (including but not limited to a cease
trade order, injunction or other prohibition at law or under applicable
legislation) which shall restrain, enjoin or otherwise prevent the Transaction
or make the consummation of the Transaction illegal on the part of the Fund
Parties or any of the Fund Subsidiaries.

(4) The Securityholders’ Approval shall have been obtained at the Meeting.

(5) No Laws shall have been enacted, introduced, proposed or tabled which have
the effect of prohibiting or enjoining the Transaction or making consummation of
the Transaction illegal.

(6) The indemnity agreements referred to in section 6.01 shall have been
executed and delivered by WEI.

ARTICLE 5 - COVENANTS OF THE FUND PARTIES

 

5.01 No Solicitation

(1) The Fund Parties shall not, directly or indirectly, through any officer,
trustee, director, employee, representative or agent of the Fund Parties or any
of the Fund Subsidiaries, solicit or encourage (including by way of furnishing
information, participating in any negotiations or entering into any form of
agreement, arrangement or understanding) the initiation or submission of an
Acquisition Proposal, provided nothing contained in this Section 5.01(1) shall
prevent the Board of Trustees from taking such actions as the Board of Trustees
determines are reasonably required in the exercise of its fiduciary duties to
respond to an unsolicited bona fide written Acquisition Proposal that the Board
of Trustees reasonably believes could lead to a Superior Proposal.

(2) The Fund Parties shall promptly notify SEMHMP of (i) any proposal or inquiry
it receives that the Board of Trustees reasonably believes could lead to a bona
fide Acquisition Proposal or (ii) any written request for non public information
relating to the Fund Parties or any of the Fund Subsidiaries or for access to
the properties, books or records of the Fund Parties or any Fund Subsidiary by
any person or entity that informs any member of the Board of Trustees or the
board of directors of such Fund Subsidiary that it is considering making, or has
made, and which the Fund Parties reasonably believe could lead to, a bona fide
Acquisition Proposal. Such notice by the Fund Parties shall be made, from time
to time, orally and in writing and shall

 

- 12 -



--------------------------------------------------------------------------------

indicate (i) the material terms of such Acquisition Proposal (including a copy
of any written proposal), and (ii) the identity of the person making any such
Acquisition Proposal or inquiry no later than 24 hours following receipt of such
Acquisition Proposal or inquiry. If the Fund Parties intend to furnish any
person with any information with respect to any Acquisition Proposal in
accordance with Section 5.01(1), the Fund Parties shall advise SEMHMP orally and
in writing of such intention not less than one Business Day in advance of
providing such information. The Fund Parties will not, except in the usual and
ordinary course of business and pursuant to Section 5.01(1) in the case of an
Acquisition Proposal that the Board of Trustees reasonably believes could lead
to a Superior Proposal, provide any confidential information about the Fund
Parties or the Fund Subsidiaries to any third party, including any party making
an Acquisition Proposal. The Fund Parties will keep SEMHMP fully informed of the
status and details of any such Acquisition Proposal or inquiry.

(3) Each of the Fund Parties covenants that it will not enter into any agreement
to implement any Acquisition Proposal (a “Proposed Agreement”) without providing
SEMHMP with a copy of such Proposed Agreement not less than five Business Days
prior to its proposed execution by the Fund Parties and thereafter will not
enter into such Proposed Agreement unless all amounts payable to SEMHMP pursuant
to Section 5.02 shall have been paid concurrently therewith. The Fund Parties
acknowledge and agree that each successive modification of any Acquisition
Proposal shall constitute a new Acquisition Proposal for purposes of the
requirement of this Section 5.01(3) and will initiate an additional five
Business Day notice period.

 

5.02 Expense Reimbursement by the Fund Parties

(1) Notwithstanding any other provision relating to the payment of expenses
(including any provisions of the letter agreement dated January 24, 2008 between
Spectra Energy Corp and the Fund), if:

 

  (a) SEMHMP shall have terminated this Agreement pursuant to and in accordance
with Section 8.01(1)(c)(i) or Section 8.01(1)(d);

 

  (b) the Fund Parties shall have terminated this Agreement pursuant to and in
accordance with Section 8.01(1)(f); or

 

  (c) either Party shall have terminated this Agreement pursuant to
Section 8.01(1)(e) as a result of the failure of the Unitholders to approve the
Special Resolution where an Acquisition Proposal has been publicly announced or
is otherwise publicly disclosed or is publicly known prior to such termination
and any Acquisition Proposal is ultimately consummated within 12 months of the
date of termination of this Agreement,

then the Fund Parties shall reimburse SEMHMP for its direct out-of-pocket
expenses incurred in connection with the Transaction to a maximum of
$1.5 million in immediately available funds to an account designated by SEMHMP
as follows: (x) in the case of termination of this Agreement pursuant to
Section 5.02(1)(a) above, within two Business Days of such termination, (y) in
the case of termination of this Agreement pursuant to Section 5.02(1)(b) above,
concurrently with such termination and (z) in the case of termination of this
Agreement pursuant to Section 5.02(1)(c) above, on the date of the consummation
of any Acquisition Proposal.

 

- 13 -



--------------------------------------------------------------------------------

(2) For greater certainty, the Fund Parties shall not be obligated to make more
than one payment under Section 5.02(1) if one or more of the events specified
therein occurs.

(3) Each of the Parties covenants agrees and acknowledges that the agreements
contained in Section 5.02(1) are an integral part of the transactions
contemplated in this Agreement and that, without those agreements, the Parties
would not enter into this Agreement. Each party further covenants agrees and
acknowledges that all of the payment amounts set out in Section 5.02(1) are
payments of liquidated damages which are a pre-estimate of the damages which
SEMHMP will suffer or incur as a result of the event or events giving rise to
such payment and the resulting termination of this Agreement, and are not
penalties. The Fund Parties irrevocably waive any right that they may have to
raise as a defence that any such liquidated damages are excessive or punitive.
SEMHMP further covenants, agrees and acknowledges that payment of the amounts by
the Fund Parties as determined under and subject to the terms and conditions of
Section 5.02(1) is the sole and exclusive remedy of SEMHMP against the Fund
Parties and the Fund Subsidiaries in such circumstances, subject to its right to
pursue equitable remedies (but subject to Section 9.06).

 

5.03 Cooperation, etc.

(1) The Fund Parties and the Fund Subsidiaries shall not do anything or omit to
do anything that (i) would adversely affect the Fund’s status as a “mutual fund
trust” for purposes of the Tax Act at any time at or before the end of its
taxation year in which the Transaction occurs or (ii) would cause the Fund to
become subject to tax under section 122 of the Tax Act for any taxation year
ending before 2011.

(2) The Fund Parties shall ensure that there is no change to the Trustee or to
the Board of Trustees until the Transaction Closing Date.

 

5.04 Redemption

At the Closing, the Fund shall promptly redeem the applicable outstanding Units
as further described in, and in accordance with, Schedule A and the amendments
to the Fund Trust Indenture contemplated by Exhibit A to Schedule C.

 

5.05 Alternative Structure

In the event that SEMHMP reasonably concludes that it is necessary or desirable
to proceed with a form of transaction other than in the form of the Transaction
(an “Alternative Structure Transaction”), the Fund Parties agree to review and
negotiate in good faith with SEMHMP with respect to amending this Agreement to
implement such Alternative Structure Transaction to the extent any tax planning
or tax structuring ancillary thereto does not cause prejudice (including by
reducing the consideration to be received by the Unitholders pursuant to the
Transaction or adversely affecting the income tax consequences of the
Transaction to Unitholders) or result in any material additional costs (unless
such costs are paid by SEMHMP) to the Fund Parties or the Unitholders provided
that in no circumstances shall the Fund Parties or

 

- 14 -



--------------------------------------------------------------------------------

any Fund Subsidiary be required to support such Alternative Structure
Transaction or otherwise take any action under this Section 5.05 if the Board of
Trustees, in its opinion acting in good faith, after consulting with outside
legal counsel, determines that supporting such Alternative Structure Transaction
or taking such other action would be in breach of applicable Laws or would
reasonably be likely to result in the Board of Trustees being in breach of its
fiduciary obligations under applicable Laws.

 

5.06 Unitholder Distributions

The Fund shall pay (a) the Fund’s regular monthly cash distributions on the
outstanding Units of $0.07 per Unit in respect of applicable regular record
dates occurring prior to the Transaction Closing Date, and (b) a pro rata amount
of the Fund’s regular monthly cash distribution on the outstanding Units of up
to $0.07 per Unit for the period from the first day of the calendar month in
which the Closing occurs up to but excluding the Transaction Closing Date). The
Fund shall not make a designation under the Tax Act to any Unitholder whose
Units are purchased or redeemed as part of the Transaction any net taxable
capital gains attributable to a transaction completed after the Transaction
Closing Date, and the Parties shall not complete after the Transaction Closing
Date any transaction that would result in any adverse income tax consequence to
a Unitholder whose Units are purchased or redeemed as part of the Transaction.

ARTICLE 6 - COVENANTS OF SEMHMP

 

6.01 Trustees’, Directors’ and Officers’ Indemnities and Insurance

From and after the Closing Time, SEMHMP shall cause WEI to indemnify the current
members of the Board of Trustees in both their respective capacities as trustees
of the Trust and as directors of the General Partner, and to purchase or cause
to be purchased trustees’ and officers’ liability insurance providing coverage
for the current members of the Board of Trustees in both their respective
capacities as trustees of the Trust and as directors of the General Partner,
substantially on the terms set forth in the form of the indemnity agreement
exchanged between counsel for SEMHMP and counsel for the Independent Committee
as of the date hereof and such indemnity agreement shall be executed at Closing
with the members of the Board of Trustees.

ARTICLE 7 - MUTUAL COVENANTS

 

7.01 Notice Provisions

Each Party will give prompt notice to the other of the occurrence, or failure to
occur, at any time from the date hereof until the earlier to occur of the
termination of this Agreement and the Closing Time of any event or state of
facts of which it is aware which occurrence or failure would, or would be
reasonably likely to:

 

  (a) cause any of the representations or warranties of such Party contained
herein to be untrue or inaccurate in any material respect; or

 

  (b) result in the failure to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by such Party hereunder prior to the
Closing Time.

 

- 15 -



--------------------------------------------------------------------------------

7.02 Additional Agreements and Filings

Subject to the terms and conditions herein provided each of the Parties agrees
to use its reasonable commercial efforts to take, or cause to be taken, all
reasonable actions and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the Transaction and other matters contemplated by this Agreement and
to cooperate with each other in connection with the foregoing, including using
reasonable commercial efforts:

 

  (a) to obtain all necessary Consents as are required to be obtained under
applicable Law or any Consents that, in the opinion of SEMHMP and/or the Fund
Parties, each acting reasonably, would be advisable to the effect the
Transaction;

 

  (b) to defend all lawsuits or other legal proceedings challenging this
Agreement or the consummation of the Transaction contemplated hereby, in the
case of a lawsuit or proceeding against the Fund Parties or any Fund
Subsidiaries subject to the approval of SEMHMP, acting reasonably;

 

  (c) to cause to be lifted or rescinded any injunction or restraining order or
other Order adversely affecting the ability of the Parties to consummate the
Transaction and to effect all necessary registrations and other filings and
submissions of information requested by Governmental Authorities or required
under any applicable Securities Laws, or any other Law relating to the
transactions contemplated herein, in the case of an injunction or Order against
the Fund, the Trust or any of the Fund Subsidiaries subject to the approval of
SEMHMP, acting reasonably;

 

  (d) to execute and deliver such documents as may reasonably be required or
advisable to effect the Transaction; and

 

  (e) to fulfil all conditions within its power and satisfy all provisions of
this Agreement and the Transaction.

 

7.03 Competition Act/Investment Canada Act/Canada Transportation Act

(1) In addition, (i) each Party hereto agrees to make any merger notification
filings or other submissions pursuant to the Competition Act as may be
appropriate and advisable as promptly as reasonably practicable and to supply as
promptly as reasonably practicable any additional information and documentary
material that may be requested by the Competition Commissioner and to take all
other commercially reasonable actions necessary (not including the negotiation
of a competition law remedy), proper or advisable to cause the expiration,
waiver or termination of any applicable waiting periods and to obtain any
approval or notification required or sought to be obtained from the Competition
Commissioner in order to complete the transactions contemplated by this
Agreement as soon as reasonable practicable; (ii) to the extent required, SEMHMP
agrees to submit an application for review under Part IV of the Investment
Canada Act and any other submissions pursuant to the Investment Canada Act as
may be appropriate or advisable as promptly as reasonably practicable, and to
supply as promptly as reasonably practicable thereafter any additional
information and documentary material that may be requested by the Director of
Investments or the Minister of Industry or their designates and to

 

- 16 -



--------------------------------------------------------------------------------

take all other reasonable actions necessary, proper or advisable (including
written undertakings to Her Majesty in right of Canada provided that they shall
be on terms satisfactory to SEMHMP in its commercially reasonable discretion)
and to obtain as soon as reasonably practicable a written notice from the
Minister of Industry stating that he is satisfied that the investment is likely
to be of net benefit to Canada and the Fund agrees to fully co-operate with
SEMHMP in connection with all Investment Canada Act matters and to promptly
respond to all requests for information with respect thereto (failing which
SEMHMP shall not be in breach hereunder); and (iii) each Party hereto agrees to
make any necessary filings or submissions pursuant to sections 53.1 and 53.2 of
the Canada Transportation Act as may be appropriate and advisable as promptly as
reasonably practicable and to supply as promptly as reasonably practicable any
additional information and documentary material that may be requested by the
Minister of Transport or its designates and to take all other reasonable actions
necessary, proper or advisable (including written undertakings to Her Majesty in
right of Canada provided that they shall be on terms satisfactory to SEMHMP in
its commercially reasonable discretion) and to obtain as soon as reasonably
practicable either (A) a written opinion from the Minister of Transport that the
transactions contemplated by this Agreement do not raise issues with respect to
the public interest as it relates to national transportation or (B) approval of
the transactions by the Governor in Council, and the Fund Parties agree to fully
co-operate with SEMHMP in connection with all Canada Transportation Act matters
and to promptly respond to all requests for information with respect thereto
(failing which SEMHMP shall not be in breach hereunder).

(2) All filing fees required in connection with the notification of the
transactions contemplated by this Agreement or the application for or
prosecution of any Consent in accordance with this Section shall be shared
equally by SEMHMP and the Fund Parties. All other fees, expenses and
disbursements (including the costs of preparation of any such filings and fees
and expenses of legal counsel) incurred in connection with the matters referred
to in this Section shall be borne by the Fund Parties (if incurred by or on
behalf of the Fund Parties) and by SEMHMP (if incurred by or on behalf of
SEMHMP).

 

7.04 Publicity

The Parties shall agree on the form and issue a press release with respect to
this Agreement and the transactions contemplated herein as soon as practicable
on the date hereof. From the date hereof until the earlier of the completion of
the Transaction and the termination of this Agreement, the Fund Parties shall
not make any further public announcement or statement with respect to this
Agreement or the transactions contemplated herein unless SEMHMP shall have
agreed thereto (which consent shall not be unreasonably withheld or delayed) or
unless otherwise required by applicable Law or applicable stock exchange rule,
based on the advice of counsel. If any of the Fund Parties is required by Law or
applicable stock exchange rule to make a public announcement with respect to the
transactions contemplated herein, such Fund Party will provide as much notice to
SEMHMP as reasonably possible, including the proposed text of the announcement,
and reasonably consider any comments that SEMHMP provides.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 8 - TERMINATION, AMENDMENT AND WAIVER

 

8.01 Termination

(1) This Agreement may:

 

  (a) be terminated by any Party hereto upon the prior written consent of all
the other Parties;

 

  (b) be terminated either by SEMHMP or the Fund Parties if, as a result of any
change in Law, the completion of the Transaction becomes illegal or otherwise
prohibited;

 

  (c) be terminated by SEMHMP in its discretion if SEMHMP is not then in
material breach of this Agreement and:

 

  (i) the Fund Parties have breached their respective covenants under
Section 5.01, or

 

  (ii) a Material Adverse Change has occurred;

 

  (d) be terminated by SEMHMP in its discretion if the Board of Trustees shall
have: (i) withdrawn, amended, modified or qualified in a manner adverse to
SEMHMP its recommendation to Unitholders to vote in favour of the Special
Resolution, or failed to reaffirm same within five Business Days following the
announcement of any Acquisition Proposal, or (ii) as contemplated in Article 5,
accepted, approved, recommended or entered into, or proposed publicly to accept,
approve, recommend or enter into, any agreement, understanding or arrangement in
respect of any Acquisition Proposal;

 

  (e) be terminated by any Party if the Special Resolution shall have failed to
receive the Securityholders’ Approval at the Meeting;

 

  (f) be terminated by the Fund Parties in order to accept, approve, recommend
or enter into, or propose publicly, to accept, approve, recommend or enter into,
any agreements, understanding or arrangement to implement any Acquisition
Proposal, subject to compliance with Article 5; and

 

  (g) be terminated by any Party if the Transaction Closing Date does not occur
on or prior to 5:00 p.m. (Calgary time) on the date that is 120 days from the
date of this Agreement (the “Expiration Time”), provided that the terminating
Party shall not have proximately contributed to the failure of the Closing to
occur by the Expiration Time.

 

8.02 Effect of Termination

In the event of the termination of this Agreement as provided in Section 8.01,
this Agreement shall forthwith have no further force or effect and there shall
be no obligation on the

 

- 18 -



--------------------------------------------------------------------------------

part of the Parties hereunder except as set forth in Section 5.02, Section 6.01,
Article 9 and the Confidentiality Agreement, which terms and provisions shall
survive the termination of this Agreement.

 

8.03 Amendment

This Agreement may be amended in writing by the Parties hereto at any time. This
Agreement may not be amended except by an instrument in writing signed by each
of the Parties hereto.

 

8.04 Waiver

Any Party may:

 

  (a) extend the time for the performance of any of the obligations or other
acts of another Party;

 

  (b) waive compliance with another Party’s agreements or the fulfilment of any
conditions in its favour contained herein; or

 

  (c) waive inaccuracies in any of another Party’s representations or warranties
contained herein or in any document delivered by the another Party;

provided, however, that any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party.

ARTICLE 9 - GENERAL PROVISIONS

 

9.01 Notices

Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement by a Party shall be in writing and
may be given by delivering same or sending same by facsimile transmission or by
delivery addressed to the Party to which the notice is to be given at its
address for service herein. Any notice, consent, waiver, direction or other
communication aforesaid shall, if delivered, be deemed to have been given and
received on the date on which it was delivered to the address provided herein
(if a Business Day, if not, then the next succeeding Business Day, in each case
in the place of receipt) and if sent by facsimile transmission be deemed to have
been given and received at the time of receipt (if a Business Day, if not, then
the next succeeding Business Day in each case in each case in the place of
receipt) unless actually received on such a Business Day after 5:00 p.m. (local
time in the place of receipt) at the point of receipt in which case it shall be
deemed to have been given and received on the next Business Day.

 

- 19 -



--------------------------------------------------------------------------------

The address for service for each of the Parties hereto shall be as follows:

 

  (a) if to the Fund Parties:

Spectra Energy Income Fund

Spectra Energy Commercial Trust

c/o Spectra Energy Facilities Management Inc.

2600, 425 – 1st Street S.W.

Fifth Avenue Place, East Tower

Calgary, AB T2P 3L8

Attention: President

Facsimile: (403) 699-1550

with a copy to:

Burnet, Duckworth and Palmer LLP

1400, 350 – 7th Avenue S.W.

Calgary, AB T2P 3N9

Attention: William S. Maslechko

Facsimile: (403) 260-0332

 

  (b) if to SEMHMP:

Spectra Energy Midstream Holdco Management Partnership

c/o Westcoast Energy Inc.

2600, 425 – 1st Street S.W.

Fifth Avenue Place, East Tower

Calgary, AB T2P 3L8

with a copy to:

McCarthy Tétrault LLP

3300, 421 – 7th Avenue S.W.

Calgary, AB T2P 4K9

Attention: John S. Osler

Facsimile: (403) 260-3501

 

9.02 Miscellaneous

(1) The agreements and other documents herein referred to (which for greater
certainty include the Schedules, the Confidentiality Agreement and the letter
agreement dated January 24, 2008 between Spectra Energy Corp and the Fund)
constitute the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements,
understandings, negotiations and discussions, whether oral or written, among the
Parties.

 

- 20 -



--------------------------------------------------------------------------------

(2) This Agreement shall be binding upon and enure to the benefit of the Parties
and their respective successors and permitted assigns.

(3) This Agreement does not give any Person (including any Unitholder) other
than the Parties any right or recourse whatsoever.

 

9.03 No Personal Liability of Trustees, etc.

(1) The Parties acknowledge that the Trust is entering into this agreement
solely in its capacity as agent on behalf of the Fund, and the obligations of
the Fund hereunder shall not be personally binding upon the Trustee, the Trust
or any member of the board of trustees of the Trust, or any of the holders of
Units or Special Voting Units or any annuitant, subscriber or beneficiary under
a registered plan for purposes of the Income Tax Act (Canada) or any other plan
of which a Unitholder acts as a trustee or carrier (an “annuitant”), and that
any recourse against the Fund, the Trustee, the Trust, any member of the board
of trustees of the Trust including for greater certainty any member of the
Independent Committee, any Unitholder or annuitant in any manner in respect of
any indebtedness, obligation or liability of the Fund arising in connection
herewith or from the matters to which this agreement relates, if any, including
without limitation claims based on negligence or otherwise tortious behaviour,
shall be limited to, and satisfied only out of, the Fund Property as defined in
the Fund Trust Indenture.

(2) The Parties acknowledge that the members of the board of trustees of the
Trust are entering into this agreement solely in their capacity as trustees on
behalf of the Trust, and the obligations of the Trust hereunder shall not be
personally binding upon any of the members of the board of trustees of the
Trust, any of the holders of units of the Trust and that any recourse against
the Trust and such trustees including for greater certainty any member of the
Independent Committee, or any holder of units of the Trust in any manner in
respect of any indebtedness, obligation or liability of the Trust arising
hereunder or arising in connection herewith or from the matters to which this
agreement relates, including without limitation claims based on negligence or
otherwise tortious behaviour, shall be limited to, and satisfied only out of,
the Trust Property (as defined in the Trust Indenture).

 

9.04 Assignment

Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties without the prior express written consent of all of the other
Parties. Notwithstanding the foregoing provisions of this Section 9.04, SEMHMP
may assign all (but not part) of its rights or obligations under this Agreement
to any Affiliate of SEMHMP, provided that such permitted assignment shall not
release SEMHMP from its obligations hereunder.

 

9.05 Expenses

Except as provided in Section 2.03(1)(c), Section 5.02, Section 6.01,
Section 7.03, or in the letter agreement dated January 24, 2008, between Spectra
Energy Corp and the Fund, all fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such fees, costs and expenses.

 

- 21 -



--------------------------------------------------------------------------------

9.06 Survival

Subject to Section 8.02, the representations and warranties of the Fund Parties
and SEMHMP contained in this Agreement shall not survive Closing, and shall
expire and be terminated at the Closing Time.

 

9.07 Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Law. Any provision of this Agreement
that is invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.08 Third Party Beneficiaries

Except as otherwise provided under Article 6 and Section 9.04, the Parties
intend that this Agreement will not benefit or create any right or cause of
action in favour of any Person other than the Parties. Except for those Persons
referred to in Article 6 and Section 9.04, no Person, other than the Parties,
shall be entitled to rely on the provisions of this Agreement in any action,
suit, proceeding, hearing or other forum. Except with respect to the matters in
Article 6 which may not be amended in any manner adverse to the Persons referred
to therein without their prior written consent, the Parties reserve their right
to vary or rescind the rights at any time and in any way whatsoever, if any,
granted by or under this Agreement to any Person who is not a Party without
notice to or consent of that Person and without any claim for breach of
fiduciary duty.

 

9.09 Counterparts

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument. For greater certainty, the
Parties shall be entitled to rely upon delivery of an executed facsimile copy of
the Agreement, and such facsimile copy shall be legally effective to create a
valid and binding agreement among the Parties.

 

9.10 Constructions

The Parties have participated jointly in the negotiation and drafting of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

9.11 Actions by the Fund

With respect to any action (including any case where the agreement of, or
election by, the Fund is required), notice, consent, approval or waiver that is
required to be taken or given by the Fund or that may be taken or given by the
Fund prior to or after the Transaction Closing Date with respect to, or in
connection with, the subject matter hereof, such action, notice, consent,
approval or waiver shall be taken or given by the Independent Committee of
behalf of the Fund.

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SEMHMP, the Fund and the Trust have caused this Support
Agreement to be executed as of the date first written above.

[Signature Page Follows]

 

- 23 -



--------------------------------------------------------------------------------

SPECTRA ENERGY MIDSTREAM HOLDCO MANAGEMENT PARTNERSHIP, by its Managing Partner
WESTCOAST ENERGY INC.

 

Per:  

/s/ Douglas Bloom

  Douglas Bloom   President and Chairman

SPECTRA ENERGY INCOME FUND, by SPECTRA ENERGY FACILITIES MANAGEMENT INC. as
general partner and on behalf of Spectra Energy Facilities Management LP,
administrator of Spectra Energy Income Fund

 

Per:  

/s/ Bruce Pydee

  Bruce Pydee   Vice President and General Counsel

SPECTRA ENERGY COMMERCIAL TRUST, by SPECTRA ENERGY FACILITIES MANAGEMENT INC. as
general partner and on behalf of Spectra Energy Facilities Management LP,
manager of Spectra Energy Commercial Trust

 

Per:  

/s/ Bruce Pydee

  Bruce Pydee   Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE A

TRANSACTION

On the Transaction Closing Date, the transaction steps to be completed are as
follows:

 

1. SEMHMP shall subscribe for such number of Units as equals the number of Units
in respect of which Unitholders elect or are deemed, pursuant to clause (ii) of
the definition of “Redemption” set out in the Trust Indenture, to elect to have
their Units redeemed by the Fund, and the subscription price will be the product
obtained by multiplying $11.25 by the number of Units so subscribed for by
SEMHMP.

 

2. SEMHMP shall purchase from Unitholders who validly elect to have their Units
acquired by SEMHMP rather than redeemed by the Fund, such number of Units of
such Unitholders as are the subject of such elections for cash consideration in
the amount of $11.25 per Unit; and

 

3. Pursuant to the terms of the Fund Trust Indenture, as amended pursuant to the
Special Resolution and in accordance with Exhibit A to Schedule C, and
concurrently with step 2 above, the Fund shall redeem such number of Units in
respect of which Unitholders other than SEMHMP have validly elected or deemed to
have elected to have their Units redeemed by the Fund for a redemption price
equal to $11.25 per Unit.

 

4. The Special Voting Units of the Fund shall be redeemed for nominal
consideration.

The aggregate of the subscription price of all the Units subscribed for as
described in step 1 above and the purchase price of Units purchased as described
in step 2 above shall be $273,948,750.



--------------------------------------------------------------------------------

SCHEDULE B

REQUIRED APPROVALS

 

1. The Minister of Industry shall have determined, or shall have been deemed to
have determined, that he is satisfied the transactions contemplated by the
Agreement are likely to be of “net benefit” to Canada pursuant to the Investment
Canada Act.

 

2. The Competition Commissioner shall have issued an advance ruling certificate
pursuant to section 102 of the Competition Act (Canada) in respect of the
transactions contemplated by the Agreement; or (A) the Competition Commissioner
shall have advised the Parties, in writing, that grounds do not exist at the
time of the advice to initiate proceedings before the Competition Tribunal under
the merger provisions of the Competition Act (Canada) in connection with the
transactions contemplated by the Agreement, and (B) all waiting periods under
the Competition Act (Canada) shall have expired or been terminated or waived.

 

3. Either (a) the Minister of Transport shall have formed the opinion that the
transactions contemplated by the Agreement do not raise issues with respect to
the public interest as it relates to transportation, and shall have given notice
of that opinion to the Parties pursuant to section 53.1 of the Canada
Transportation Act, or (b) the Governor in Council shall have approved the
transactions pursuant to section 53.2 of the Canada Transportation Act.



--------------------------------------------------------------------------------

SCHEDULE C

SPECIAL RESOLUTION

BE IT RESOLVED as a Special Resolution that:

 

1. the execution and delivery of the Support Agreement (the “Support Agreement”)
between SEMHMP and the Fund Parties dated as of March 4, 2008 (as it may be or
may have been amended in accordance with its terms), and the direct or indirect
acquisition by SEMHMP of all of the trust units of the Fund and any associated
amendments to the Fund Trust Indenture contemplated by the transaction described
in the Support Agreement (the “Transaction”), and the Transaction, is hereby
approved, ratified and confirmed in all respects;

 

2. the proposed amendments to the Fund Trust Indenture as set forth in Exhibit A
to this Special Resolution are hereby approved and authorized. Any one trustee
of the Trust or director or officer of the Administrator be and is authorized,
without further notice to or approval of the unitholders of the Trust
(“Unitholders”), to approve on behalf of the Fund such other amendments to the
Fund Trust Indenture and amendments to or terminations of any other agreement or
instrument affecting the Fund as may be necessary or desirable in his or her
discretion in order to permit or give effect to the Transaction approved by this
Special Resolution;

 

3. any one trustee of the Trust or director or officer of the Administrator be
and is hereby authorized and directed to execute on behalf of the Fund, the
Trust and each Fund Subsidiary and to deliver and to cause to be delivered all
such documents, agreements and instruments and to do or cause to be done all
such other acts and things as he or she shall determine to be necessary or
desirable in order to carry out the intent of the foregoing resolutions and the
matters authorized thereby, such determination to be conclusively evidenced by
the execution and delivery of such documents, agreements or instruments or the
doing of any such act or thing;

 

4. notwithstanding that this resolution has been passed, the Fund and the Trust
are authorized, without further notice to or approval of the Unitholders of the
Fund: (a) to amend the Support Agreement to the extent permitted by the Support
Agreement; and/or (b) to terminate the Support Agreement and to not proceed with
the Transaction (and the amendments contemplated above) to the extent permitted
by the Support Agreement; and

 

5. all capitalized terms not otherwise defined in this Special Resolution have
the meanings ascribed thereto in the Support Agreement.



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE C

AMENDMENTS TO THE TRUST INDENTURE OF THE FUND

1. Section 1.1 shall be amended to include the following:

“Meeting Date” means the date of the Meeting, as the term “Meeting” is defined
in the Support Agreement;

“Redemption” means the redemption by the Fund of Units held by Unitholders:
(i) who have validly elected to have such Units redeemed by the Fund in
accordance with the terms of the Transaction; or (ii) have made no election
pursuant to the terms of the Transaction, in consideration of payment of the
Unit Redemption Price per Unit as contemplated by the Transaction and for
greater certainty does not include any Units held by SEMHMP on the Redemption
Date;

“Redemption Date” means the Transaction Closing Date or such other date as
agreed to in writing by the parties to the Support Agreement;

“SEMHMP” means Spectra Energy Midstream Holdco Management Partnership, a
partnership formed pursuant to the laws of the Province of Alberta;

“Support Agreement” means the Support Agreement among SEMHMP, the Fund and the
Trust dated March 4, 2008 (as it may be or may have been amended in accordance
with its terms);

“Transaction Closing Date” has the meaning ascribed thereto in the Support
Agreement;

“Transaction” means the transaction contemplated in the Support Agreement;

“Unit Redemption Price per Unit” means Cdn.$11.25 per Unit (as it may be amended
in accordance with an amendment to the Support Agreement).

2. A new Section 6.9 shall be added, as follows:

Section 6.9 – Support Agreement

 

  (a) The Fund shall complete the Redemption, without further act or formality,
on the Redemption Date.

 

  (b) For the purposes of this Section 6.9, Unitholders who do not validly elect
to have their Units redeemed by the Fund or purchased by SEMHMP in accordance
with the terms of the Transaction shall be deemed to have elected to have their
Units redeemed by the Fund on the Redemption Date.

 

  (c)

The Fund shall cause to be forwarded a cheque by first class mail or a wire
transfer in Canadian currency representing the aggregate Unit Redemption Price
per Unit required to be paid to each holder of Units pursuant to Section 6.9(a)
and subject to Section 6.9(d) against delivery of certificates representing the
Units

 

C-2



--------------------------------------------------------------------------------

 

redeemed, together with such documentation as may be requested by the Trustee or
the Transfer Agent. Payments made by the Fund of the applicable aggregate Unit
Redemption Price per Unit are conclusively deemed to have been made upon the
mailing of a cheque in a postage prepaid envelope addressed to the holder of
Units unless such cheque is dishonoured upon presentment or upon transmission of
a wire transfer, as applicable. Upon such payment, the Fund shall be discharged
from all liability to the former holder of Units in respect of the Units so
redeemed. Under no circumstances will interest be paid to any holder on any
payment to be made hereunder, regardless of any delay in making such payment.

 

  (d) The Fund and its agents shall be entitled to deduct and withhold from any
consideration payable to any holder of Units as a consequence of the Redemption,
such amounts as the Fund or any agent is required or permitted to deduct and
withhold with respect to such payment under Applicable Laws. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the holder of Units in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority.

 

  (e) Where the Fund redeems Units in connection with the Redemption on the
Redemption Date, the Trustee may, in its sole discretion, designate to the
holders of Units any income or capital gain realized by the Fund as a result of
the Transaction and paid or made payable to the holders of Units upon the
redemption of their Units.

 

  (f) Notwithstanding Section 6.7, all Units that are redeemed under Section 6.9
shall be cancelled as of 12:01 a.m. on the Redemption Date and such Units shall
no longer be outstanding and shall not be reissued.

 

  (g) Following the Redemption Date, the Trustee shall undertake no activities
except for those which the Trustee shall continue to be vested with and may
exercise all or any of the powers conferred upon the Trustee under this Trust
Indenture.

 

  (h) The Trustee or any director or officer of the Administrator is authorized,
without further notice to or approval of the holder of Units, to approve such
other amendments to this Trust Indenture as are in his, her or its discretion
necessary or desirable in order to permit the Redemption and as otherwise may be
necessary or desirable in order to give effect to the Transaction and the
Support Agreement.

3. A new Section 6.10 shall be added, as follows:

Section 6.10 – Direct Acquisition of Units from Electing Holders of Units under
the Support Agreement

Notwithstanding anything to the contrary contained in this Trust Indenture, in
connection with the closing of the Transaction, SEMHMP may acquire from
registered holder of Units who, pursuant to a letter of transmittal in a form
acceptable to SEMHMP and the Administrator, elect prior to the Meeting to have
their Units acquired rather than redeemed for cash consideration as provided in
the Support Agreement.

 

C-3